DETAILED ACTION
Response to Arguments
1.	Applicant's arguments filed 9 December 2020 have been fully considered but they are not persuasive. 
	Applicant asserts, on pages 5-6 of Remarks, that “To begin, one of ordinary skill would not interpret the Haynes reference in the way that the Office has. Per Haynes, when sensors on a ladder detect a fall a remote computing device (e.g., smartphone) sends a text to the site manager. See [0031], [0043]. One skilled in the art would not view the role of the site manager within Haynes as that of an administrative party as the site manager is for all intents and purposes an initial responder as understood in the art. See [0043] (“the remote computing device 47 can...message...a site manager, to notify the emergency service provider and/or third party that the user of the ladder 10 may be in distress); see also Jedrzejewski [0025] and Action, page 4 (equating an initial responder as “a responder on the scene” when an emergency occurs). Accordingly, one would not interpret the role of the site manager as disclosed by Haynes as disclosing and fulfilling an on-site administrative party as required by claim 1.”  On the contrary, “site” from Haynes is synonymous with “on-site” in claim 1, and “manager” from Haynes is synonymous with “administrative party” in claim 1.  Therefore, the site manager of Haynes corresponds to the claimed “on-site administrative party”.
	Applicant asserts, on page 6 of Remarks, that “Further to this notion, the rationale to combine Jedrzejewski with Haynes is lacking. As interpreted by the Office, Jedrzejewski discloses a dispatcher or administrator that directs responding units such as fire, medical, and police units. In stark contrast, Haynes discloses that the role of the initiate a distress call to an emergency services provider (e.g., a 911 call) and/or can generate a message (e.g., text message, email, push notification) to a third party, such as a supervisor or site manager, to notify the emergency service provider and/or the third party that the user of the ladder 10 may be in distress.” [emphasis added].  Clearly, Haynes does not disclose that the site manager is notified merely so that said site manager can notify emergency services that an incident has occurred.  Rather, Haynes discloses that the remote computing device either notifies only the emergency services provider, only the third party (such as the site manager), or both the emergency services provider and the third party.  Nowhere does Haynes state that the third party is notified and that said third party in turn notifies emergency services that an incident has occurred.  Since both Jedrzejewski and Haynes disclose the use of qualified persons to handle emergency situations, it would be obvious to modify Jedrzejewski with the concept, found in Haynes, of using an on-site qualified person.
Applicant asserts, on page 6 of Remarks, that “Applicant further asserts that Haynes is non-analogous art. More particularly, Haynes indicates that it is in the technical field of “a ladder having at least one sensor for detecting operating conditions In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Haynes clearly relates to the use of wireless communications to obtain emergency assistance.  In particular, Haynes discloses the practice of notifying nearby personnel of the emergency.  Contrary to Applicant’s claim that “Haynes does not lend itself to providing superior communication between parties”, in-person communication between an accident victim and a rescuer who arrives at the accident scene in a relatively short amount of time, constitutes superior communication.  	

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-4, 9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jedrzejewski et al., U.S. Patent Application Publication 2017/0294131 (hereinafter Jedrzejewski), in view of Haynes et al., U.S. Patent Application Publication 2020/0347674 (hereinafter Haynes), further in view of Merjanian, U.S. Patent Application Publication 2019/0208392 (hereinafter Merjanian).
	Regarding claim 1, Jedrzejewski discloses an emergency management system (disclosed is a system for facilitating emergency talk group communications, according to [0024]-[0025], Figs. 1-2) comprising:
	a website connected to a computer having a processor, software, and storage (the system comprises a dispatch console [“computer”] which engages in processing and communication tasks (and therefore necessarily comprises a processor, software, and storage), according to [0025]-[0026], Figs. 1-2 [elements 134 and 234, 
	location information stored in the computer (location information is set at the dispatch console by the dispatcher, according to [0025]);
	an initial responder who transmits an emergency notification to the computer using a first electronic device (an emergency, such as a medical emergency, is reported by a responder on scene, according to [0025]);
	at least one pre-selected primary party, at least one pre-selected primary administrative party, and at least one secondary party who are notified through a plurality of second electronic devices by the computer about the emergency notification (for the medical emergency, one or more fire motor vehicles [“at least one pre-selected primary party”] and one or more police motor vehicles [“at least one secondary party”]
with respective subscriber units (SUs) [“second electronic devices”] are notified about the emergency, according to [0025], Fig. 1 [elements 114A, 114B, and 116A], whereby an administrator [“at least one pre-selected primary administrative party”] uses the dispatch console to participate in group communications with the SUs that are associated with the incident indicated by the dispatcher, according to [0035]); and
	a two-way communication system between the at least one pre-selected primary party and the at least one secondary party that is viewable and managed by the at least one pre-selected primary administrative party, wherein the two-way communication system is configured to continually communicate with all parties (the administrator uses the dispatch console to participate in group communications with the SUs that are associated with the incident indicated by the dispatcher, according to [0035]).

	Haynes discloses that the at least one pre-selected primary administrative party is on-site (in the event of an emergency relating to a ladder, a site manager receives a text message, email, or push notification, according to [0043], [0045], [0062]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jedrzejewski with Haynes such that the at least one pre-selected primary administrative party is on-site.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide assistance to a ladder user who is in distress (Haynes:  [0043], [0045], [0062]).
	Neither Jedrzejewski nor Haynes expressly discloses that the secondary party is pre-selected, wherein the at least one pre-selected primary party is trained in public safety, wherein the at least one pre-selected secondary party is selected from a group consisting of a student that is untrained in public safety, an employee that is untrained in public safety, a visitor that is untrained in public safety, a guest, and a parent that is untrained in public safety.

	wherein the at least one pre-selected primary party is trained in public safety (an emergency responder may be summoned to assist someone who needs help [“pre-selected primary party is trained in public safety”], according to [0091]), 
	wherein the at least one pre-selected secondary party is selected from a group consisting of a student that is untrained in public safety, an employee that is untrained in public safety, a visitor that is untrained in public safety, a guest, and a parent that is untrained in public safety (the registered user who is summoned isn’t an emergency responder, according to [0091], whereby a non-emergency responder may be a student, a teacher [“employee”], or a visitor [“guest”], according to [0066]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jedrzejewski as modified by Haynes with Merjanian such that the secondary party is pre-selected, wherein the at least one pre-selected primary party is trained in public safety, wherein the at least one pre-selected secondary party is selected from a group consisting of a student that is untrained in public safety, an employee that is untrained in public safety, a visitor that is untrained in public safety, a guest, and a parent that is untrained in public safety.
	One of ordinary skill in the art would have been motivated to make this modification in order to efficiently locate and render aid to those in need of emergency assistance (Merjanian:  [0002]).

	Regarding claim 3, the combination of Jedrzejewski, Haynes, and Merjanian discloses all the limitations of claim 1.  Additionally, Jedrzejewski discloses that the location information is selected from a group consisting of a location layout, an emergency notification, an emergency instruction, an alert notification, an alert instruction, a status of the emergency location, at least one asset located inside the emergency location, and GPS coordinates (the location information is associated with instructions for the talk group SUs, according to [0072]), status of the location (the location information includes information relating to a security alert at that location, according to [0025]), and GPS coordinates (the location information comprises the GPS location, according to [0029]).
	Regarding claim 4, the combination of Jedrzejewski, Haynes, and Merjanian discloses all the limitations of claim 1.  Additionally, Jedrzejewski discloses that the at least one pre-selected primary administrative party is selected from a group consisting of a 911 dispatch personnel, a 911 EMA personnel, an incident command officer, a principal, a superintendent, a hospital administrator, a building administrator, an on-site security guard, and a school resource officer (the administrator uses the dispatch console [“911 dispatch personnel”], according to [0035]).

	Neither Jedrzejewski nor Haynes expressly discloses that the at least one pre-selected primary party and the at least one pre-selected primary administrative party, and the at least one secondary party is pre-selected based on a type of emergency and the pre-selected distance from the emergency location.
	Merjanian discloses that the at least one pre-selected primary party and the at least one pre-selected primary administrative party, and the at least one secondary party is pre-selected based on a type of emergency and the pre-selected distance from the emergency location (a particular type of emergency in a given building is handled by a supervisor or other manager of a team of emergency responders [“pre-selected primary administrative party”], according to [0086], [0090], whereby, for the particular type of emergency in the particular building, a nearby emergency responder [“pre-selected primary party”] or a nearby registered user who isn’t an emergency responder [“secondary party”] who has a skillset that could be employed to help the person in need, according to [0091]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jedrzejewski as modified by Haynes as modified by Merjanian with Merjanian such that the at least one pre-selected primary party and the at least one pre-selected primary administrative party, and the at least one secondary party is pre-selected based on a type of emergency and the pre-selected distance from the emergency location.

	Regarding claim 11, the combination of Jedrzejewski, Haynes, and Merjanian discloses all the limitations of claim 1.
	Neither Jedrzejewski nor Haynes expressly discloses that the pre-selected secondary party is predefined by a type of emergency.
	Merjanian discloses that the pre-selected secondary party is predefined by a type of emergency (a registered user who is not an emergency responder who has a skillset that could be used to help someone in a specific situation, is summoned, according to [0091]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jedrzejewski as modified by Haynes as modified by Merjanian with Merjanian such that the pre-selected secondary party is predefined by a type of emergency.
	One of ordinary skill in the art would have been motivated to make this modification in order to efficiently locate and render aid to those in need of emergency assistance (Merjanian:  [0002]).
	Regarding claim 12, the combination of Jedrzejewski, Haynes, and Merjanian discloses all the limitations of claim 1.
	Neither Jedrzejewski nor Haynes expressly discloses that the pre-selected secondary party is pre-defined by a type of an emergency and a pre-defined location of the emergency.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jedrzejewski as modified by Haynes as modified by Merjanian with Merjanian such that the pre-selected secondary party is pre-defined by a type of an emergency and a pre-defined location of the emergency.
	One of ordinary skill in the art would have been motivated to make this modification in order to efficiently locate and render aid to those in need of emergency assistance (Merjanian:  [0002]).
	Regarding claim 13, the combination of Jedrzejewski, Haynes, and Merjanian discloses all the limitations of claim 1.
	Neither Jedrzejewski nor Haynes expressly discloses that the emergency notification is sent as a text/SMS message and a phone call through a mobile phone application by the initial responder.
	Merjanian discloses that the emergency notification is sent as a text/SMS message and a phone call through a mobile phone application by the initial responder (emergency responders use an emergency responder application that receives emergency notifications via SMS messages and voice calls, according to [0047]).

	One of ordinary skill in the art would have been motivated to make this modification in order to efficiently locate and render aid to those in need of emergency assistance (Merjanian:  [0002]).
	Regarding claim 14, the combination of Jedrzejewski, Haynes, and Merjanian discloses all the limitations of claim 1.
	Neither Jedrzejewski nor Haynes expressly discloses that the computer sends at least one update in a push notification, an email, a text message, a phone message, and a voicemail message.
	Merjanian discloses that the computer sends at least one update in a push notification, an email, a text message, a phone message, and a voicemail message (updated information is sent to emergency responders via SMS messages, according to [0091]-[0092]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jedrzejewski as modified by Haynes as modified by Merjanian with Merjanian such that the computer sends at least one update in a push notification, an email, a text message, a phone message, and a voicemail message.

	Regarding claim 15, the combination of Jedrzejewski, Haynes, and Merjanian discloses all the limitations of claim 1.
	Neither Jedrzejewski nor Haynes expressly discloses that the at least one pre-selected primary administrative party sends a recorded instruction through the computer to the at least one pre-selected secondary party.
	 Merjanian discloses that the at least one pre-selected primary administrative party sends a recorded instruction through the computer to the at least one pre-selected secondary party (the supervisor sends a message containing information relating to the person who requires help, according to [0086], Fig. 3C).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jedrzejewski as modified by Haynes as modified by Merjanian with Merjanian such that the at least one pre-selected primary administrative party sends a recorded instruction through the computer to the at least one pre-selected secondary party.
	One of ordinary skill in the art would have been motivated to make this modification in order to efficiently locate and render aid to those in need of emergency assistance (Merjanian:  [0002]).
	Regarding claim 16, the combination of Jedrzejewski, Haynes, and Merjanian discloses all the limitations of claim 1.

	Merjanian discloses that the computer records all information sent to the computer regarding an emergency event starting from the receipt of the emergency notification until the end of the emergency event (situational status information is obtained by a computer in real time during the emergency, according to [0067]-[0068]), and 
	the at least one pre-selected primary party can view the information recorded by the computer (an emergency responder may view the status information, according to [0079], [0086]-[0087], Fig. 3C).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jedrzejewski as modified by Haynes as modified by Merjanian with Merjanian such that the computer records all information sent to the computer regarding an emergency event starting from the receipt of the emergency notification until the end of the emergency event, and the at least one pre-selected primary party can view the information recorded by the computer.
	One of ordinary skill in the art would have been motivated to make this modification in order to efficiently locate and render aid to those in need of emergency assistance (Merjanian:  [0002]).

6 is rejected under 35 U.S.C. 103 as being unpatentable over Jedrzejewski in view of Haynes in view of Merjanian as applied to claim 1 above, further in view of Zhang et al., U.S. Patent Application Publication 2019/0137996 (hereinafter Zhang).
	Regarding claim 6, the combination of Jedrzejewski, Haynes, and Merjanian discloses all the limitations of claim 1.
	Neither Jedrzejewski, Haynes, nor Merjanian expressly discloses that the emergency notification is selected from a group consisting of a push communication, an email, a text message, a phone message, and a voicemail message.
Zhang discloses that the emergency notification is selected from a group consisting of a push communication, an email, a text message, a phone message, and a voicemail message (an emergency vehicle system receives a push message [“push communication”] regarding details of a 911 call, according to [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jedrzejewski as modified by Haynes as modified by Merjanian with Zhang such that the emergency notification is selected from a group consisting of a push communication, an email, a text message, a phone message, and a voicemail message.
One of ordinary skill in the art would have been motivated to make this modification in order to settle an emergency situation as quickly as possible (Zhang:  [0002]).

7 is rejected under 35 U.S.C. 103 as being unpatentable over Jedrzejewski in view of Haynes in view of Merjanian as applied to claim 1 above, further in view of Kee et al., U.S. Patent Application Publication 2019/0149959 (hereinafter Kee).
	Regarding claim 7, the combination of Jedrzejewski, Haynes, and Merjanian discloses all the limitations of claim 1.
	Neither Jedrzejewski, Haynes, nor Merjanian expressly discloses that the at least one pre-selected primary and secondary parties are prompted by the computer to provide a user status response to provide continual status updates including 911 call date and time and comments.
	Kee discloses that the at least one pre-selected primary and secondary parties are prompted by the computer to provide a user status response to provide continual status updates including 911 call date and time and comments (an electronic digital assistant [“computer”] causes specific information to be requested from the members of a talk group, according to [0048]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jedrzejewski as modified by Haynes as modified by Merjanian with Kee such that the at least one pre-selected primary and secondary parties are prompted by the computer to provide a user status response to provide continual status updates including 911 call date and time and comments.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate the management of talk groups (Kee:  [0048]-[0050]).
 
8 is rejected under 35 U.S.C. 103 as being unpatentable over Jedrzejewski in view of Haynes in view of Merjanian as applied to claim 1 above, further in view of Stefik et al., U.S. Patent Application Publication 2016/0179900 (hereinafter Stefik).
	Regarding claim 8, the combination of Jedrzejewski, Haynes, and Merjanian discloses all the limitations of claim 1.
	Neither Jedrzejewski, Haynes, nor Merjanian expressly discloses that the pre-selected primary administrative party has access to a dashboard that includes event or drill status, primary notification details, primary and secondary user status and detail summaries, GPS mapping details on lifesaving assets nearby, user location color-coded mapping, and an active messaging panel.
	Stefik discloses that the pre-selected primary administrative party has access to a dashboard that includes event or drill status, primary notification details, primary and secondary user status and detail summaries, GPS mapping details on lifesaving assets nearby, user location color-coded mapping, and an active messaging panel (a dispatcher has access to a dashboard with information on the status of an emergency event, such as a fire, notification details from various emergency responders, the statuses of the various emergency responders, the mapped location of a fire truck [“lifesaving assets”], a messaging window, and color-coded map information, according to [0070], [0082]-[0083], Table 4, Figs. 5, 7A [element 106], 7B, 9A [elements 129 and 130], 13 [element 196]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jedrzejewski as modified by Haynes as modified by Merjanian with Stefik such that that the pre-selected primary administrative 
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate trend analysis for a specified period (Stefik:  [0011]).

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jedrzejewski in view of Haynes in view of Merjanian as applied to claim 1 above, further in view of Braun, U.S. Patent Application Publication 2014/0365390 (hereinafter Braun).
	Regarding claim 10, the combination of Jedrzejewski, Haynes, and Merjanian discloses all the limitations of claim 1.
	Neither Jedrzejewski, Haynes, nor Merjanian expressly discloses that the location information is a location of an automated external defibrillator (AED).
	Braun discloses that the location information is a location of an automated external defibrillator (AED) (the location of emergency equipment, including an AED, is stored in a database, according to [0054]-[0057]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jedrzejewski as modified by Haynes as modified by Merjanian with Braun such that the location information is a location of an automated external defibrillator (AED).
.

9.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jedrzejewski in view of Haynes in view of Merjanian as applied to claim 1 above, further in view of Evans, U.S. Patent Application Publication 2018/0247070 (hereinafter Evans).
	Regarding claim 17, the combination of Jedrzejewski, Haynes, and Merjanian discloses all the limitations of claim 1.
	Neither Jedrzejewski, Haynes, nor Merjanian expressly discloses that the at least one pre-selected primary on-site administrative party is selected from a group consisting of a school principal, a school superintendent, a building manager, and a security guard.
	Evans discloses that the at least one pre-selected primary on-site administrative party is selected from a group consisting of a school principal, a school superintendent, a building manager, and a security guard (an automated system provides instant notification of an emergency situation in a school building to the principal, superintendent (either of whom may also be considered to be a “building manager”), or security personnel, according to [0098]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jedrzejewski as modified by Haynes as modified by Merjanian with Evans such that the at least one pre-selected primary on-site administrative party is selected from a group consisting of a school principal, a school superintendent, a building manager, and a security guard.
.

10.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jedrzejewski in view of Haynes in view of Merjanian as applied to claim 1 above, further in view of Connery et al., U.S. Patent Application Publication 2015/0100348 (hereinafter Connery).
	Regarding claim 18, the combination of Jedrzejewski, Haynes, and Merjanian discloses all the limitations of claim 1.
	Neither Jedrzejewski, Haynes, nor Merjanian expressly discloses that the at least one pre-selected primary on-site administrative party notifies the at least one pre-selected secondary party using an alert having a user status reply card that the at least one pre-selected primary on-site administrative party manually creates through the emergency management system software.
	Connery discloses that the at least one pre-selected primary on-site administrative party notifies the at least one pre-selected secondary party using an alert having a user status reply card that the at least one pre-selected primary on-site administrative party manually creates through the emergency management system software (a user manually creates an accident indication via a computing device, which causes associated health information to be made available to first responders, according to [0067], [0078]).

	One of ordinary skill in the art would have been motivated to make this modification in order to make emergency service personnel aware of pre-existing health conditions, current medications, and allergies of accident victims (Connery:  [0027]).

Allowable Subject Matter
11.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645